Exhibit 10.2

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of October 16, 2012 (this
“Amendment”), among NEXEO SOLUTIONS, LLC, a Delaware limited liability company
(the “Company”), NEXEO SOLUTIONS CANADA CORP., a Canadian corporation (the
“Canadian Borrower” and together with the Company, collectively, the “Borrowers”
and each, individually, a “Borrower”), BANK OF AMERICA, N.A., as administrative
agent and as collateral agent (in such capacities, the “Agent”), and the Lenders
(as defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrowers, Nexeo Solutions Holdings, LLC, a Delaware limited liability
company (“Holdings”), Nexeo Solutions Sub Holding Corp., a Delaware corporation
(“Sub Holdco”), the Agent, General Electric Capital Corporation, as
co-collateral agent, and each lender from time to time party thereto (the
“Lenders”) have entered into a Credit Agreement, dated as of March 31, 2011 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Original Credit Agreement”). The Company, Holdings, Sub Holdco,
Bank of America, N.A., as administrative agent and as collateral agent, and each
lender from time to time party thereto have entered into a Credit Agreement,
dated as of March 9, 2011 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Term Loan Credit
Agreement”).

B. In order to repay existing Loans under the Original Credit Agreement and to
increase balance sheet cash, the Company intends to borrow $175,000,000
aggregate principal amount of term loans (the “Term Loan Borrowing”) under the
Term Loan Credit Agreement. The Term Loan Credit Agreement is being modified as
of the date hereof to, among other things, effect the Term Loan Borrowing and
certain other amendments thereto (the “Term Loan Amendments”). The Borrowers
desire to amend the Original Credit Agreement to, among other things, permit the
Term Loan Borrowing. The Term Loan Borrowing, the repayment of borrowings under
the Original Credit Agreement, the execution, delivery and performance of this
Amendment and the consummation of any other transactions, including the payment
of fees and expenses, in connection with the foregoing are defined herein as the
“Term Loan Transactions.”

C. The Borrowers have requested that, pursuant to Section 9.02 of the Original
Credit Agreement, the Required Lenders consent to the amendments described
herein, and the Required Lenders are willing to agree to such amendments on the
terms and subject to the conditions described herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment have the same meanings as specified in the Original Credit
Agreement as amended hereby (the “Amended Credit Agreement”).

SECTION 2. Amendment. Effective as of the Amendment Effective Date (as defined
below), and subject to the terms and conditions set forth herein, the Original
Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Original Credit Agreement is hereby amended by amending
and restating in its entirety the definition of “Management Services Agreement”
to read as follows:



--------------------------------------------------------------------------------

“Management Services Agreement” means, collectively, the Management Services
Agreement by and among the Company and the Sponsor, dated as of the Effective
Date, pursuant to which the Sponsor agreed to provide certain management and
advisory services to the Company in exchange for certain fees and indemnities.

(b) Section 6.01(b) of the Original Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(b) Indebtedness under and Guarantees of (i) the Senior Subordinated Notes in an
aggregate principal amount not to exceed $175,000,000 and (ii) the Permitted
Senior Facilities in an aggregate principal amount not to exceed $650,000,000
plus, without duplication, the Permitted Senior Facilities, the Permitted Pari
Passu Secured Debt and Permitted Junior Secured Refinancing Debt, in each case,
to the extent permitted under the Senior Secured Term Loan Documents, so long as
the Company satisfies the requirements of the Senior Secured Term Loan
Documents, including without limitation, solely to the extent required under
such Senior Secured Term Loan Documents (without giving effect to any amendment
or waiver thereof not permitted by the terms of this Agreement), that
immediately after giving effect to the incurrence of such Indebtedness, the
Secured Net Leverage Ratio (as defined thereunder) would not exceed 3.5 to 1.0;

(c) Section 6.01(d) of the Original Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(d) Indebtedness (i) of the Company or any U.S. Loan Party to Holdings or any
Subsidiary, (ii) of any U.S. Loan Party to any other U.S. Loan Party, (iii) of
Holdings to the Company or any Subsidiary, (iv) of Sub Holdco to Holdings, the
Company or any Subsidiary, (v) of any Canadian Loan Party to any other Canadian
Loan Party, (vi) of any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party, and (vii) of any Canadian Loan Party or any
Subsidiary that is not a Loan Party to the Company, Holdings, Sub Holdco or any
Subsidiary that is a U.S. Loan Party only so long as and to the extent that such
Indebtedness (A) is permitted as an investment under Section 6.04 and (B) shall
(x) be evidenced by the Intercompany Note or (y) otherwise be outstanding on the
Effective Date so long as such Indebtedness is evidenced by an intercompany note
substantially in the form of Exhibit I or, solely to the extent evidencing
Indebtedness owed by a Loan Party to a Subsidiary that is not a Loan Party,
otherwise subject to subordination terms substantially identical to the
subordination terms set forth in Exhibit I within 60 days of the Effective Date
or such later date as the Agent shall reasonably agree, in each case, to the
extent permitted by Applicable Law and not giving rise to material adverse tax
consequences;

(d) Section 6.04(d) of the Original Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(d) investments or loans (i) in or to Holdings, the Company or any other U.S.
Loan Party, (ii) by any Subsidiary that is not a Loan Party in or to Holdings,
the Company or any other Loan Party, (iii) by any Canadian Loan Party in or to
any other Canadian Loan Party, (iv) by any Subsidiary that is not a Loan Party
in or to any other Subsidiary that is not a Loan Party, and (v) by Holdings, the
Company or any other U.S. Loan Party in or to any Canadian Loan Party or any
Subsidiary that is not a Loan Party in



--------------------------------------------------------------------------------

an aggregate outstanding amount for all such investments or loans under this
clause (v) not to exceed the sum of (x) the greater of (A) $75,000,000 and
(B) 5.75% of Total Assets outstanding at any time, plus (y) up to $50,000,000
for working capital purposes and an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such investment or loan (which amount shall not exceed
the amount of such investment valued at the fair market value of such investment
at the time such investment was made);

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (such date being referred to as the “Amendment Effective
Date”) when each of the following conditions shall have been satisfied:

(a) Execution of Documents. The Agent shall have received (i) this Amendment,
duly executed and delivered by (A) the Borrowers and (B) the Required Lenders,
and (ii) a Guarantor Consent and Reaffirmation, in the form of Annex 1 hereto,
duly executed and delivered by each Loan Guarantor.

(b) Consent Fee. The Agent shall have received from the Company a consent fee
payable in Dollars for the account of each Lender (other than any Defaulting
Lender) that has returned an executed signature page to this Amendment to the
Agent at or prior to noon, New York City time on October 11, 2012 (the “Consent
Deadline” and each such Lender, a “Consenting Lender”) equal to 0.05% of the
aggregate amount of the Revolving Commitment of such Consenting Lender as of the
Consent Deadline with respect to which a consent was delivered.

(c) Certificate of Responsible Officer. The Agent shall have received a
certificate of a Responsible Officer of the Company, certifying as to the
matters set forth in Section 4(c) and Section 4(d) of this Amendment on and as
of the Amendment Effective Date.

SECTION 4. Representations and Warranties. Each Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by such Borrower of this Amendment
are within such Borrower’s organizational powers and have been duly authorized
by all necessary organizational and, if required, equity holder action of such
Borrower. The execution, delivery and performance by such Borrower of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or other third party,
except such as have been obtained or made and are in full force and effect,
(ii) will not violate any Requirement of Law applicable to such Borrower or any
of its Subsidiaries, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon such Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by such Borrower or any of its Subsidiaries, and
(iv) will not result in the creation or imposition of any Lien on any asset of
such Borrower or any of its Subsidiaries, except Liens created pursuant to the
Loan Documents and the Permitted Senior Facilities Documents; except, in each
case other than with respect to the creation of Liens, to the extent that any
such violation, default or right, or any failure to obtain such consent or
approval or to take any such action, would not reasonably be expected to result
in a Material Adverse Effect.



--------------------------------------------------------------------------------

(b) This Amendment has been duly executed and delivered by such Borrower. Each
of this Amendment and each other Loan Document to which such Borrower is a
party, after giving effect to the amendments pursuant to this Amendment, is a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity.

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.

(d) The representations and warranties of the Loan Parties set forth in the
Original Credit Agreement and in each of the other Loan Documents are true and
correct in all material respects (or, in the case of any representations and
warranties qualified by materiality or Material Adverse Effect, (after giving
effect to any qualification therein) in all respects) on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties are
true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality or Material Adverse
Effect, (after giving effect to any qualification therein) in all respects) as
of such earlier date).

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Agent, the Co-Collateral
Agent or the Borrowers under the Original Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Original Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents, in each
case, as amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 6. Consent to Term Loan Amendments. By delivery of its signature page
hereto, the Agent and each Consenting Lender hereby consents to the Term Loan
Amendments substantially in the form of the copy of Amendment No. 1 to Credit
Agreement, to be dated as of the date hereof, among the Company, Bank of
America, N.A., as administrative agent and as collateral agent, and each lender
party thereto, including all annexes, exhibits and other attachments thereto,
most recently provided to the Agent and such Consenting Lender prior to the
Amendment Effective Date; provided, however, that such consent shall only become
effective upon satisfaction of the following conditions precedent: (i) the
Amendment Effective Date shall have occurred; (ii) the effective date of the
Term Loan Amendments (the “TLB Amendment Effective Date”) occurs on or before
December 31, 2012; and (iii) on or immediately prior to the TLB Amendment
Effective Date, the Agent shall have received a certificate of a Responsible
Officer of the Company, certifying that on the TLB Amendment Effective Date,
after giving effect to this Amendment, the Term Loan Amendments, the Term Loan
Transactions and the transactions contemplated by this Amendment, (A) the fair
value of the assets of Holdings, the Company and its Subsidiaries, on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of Holdings, the Company and its
Subsidiaries, on a consolidated basis; (B) the present fair saleable value of
the property of Holdings, the Company and its Subsidiaries, on a consolidated
basis, will be greater than the amount that will be required to pay the



--------------------------------------------------------------------------------

probable liability of Holdings, the Company and its Subsidiaries on a
consolidated basis, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (C) Holdings, the Company and its Subsidiaries, on a consolidated
basis, will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (D) Holdings, the Company and its Subsidiaries, on a consolidated
basis, will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the TLB Amendment Effective Date.

SECTION 7. Costs and Expenses. The Company agrees to pay all reasonable
documented out-of-pocket expenses incurred by the Agent in connection with this
Amendment pursuant to Section 9.03(a) of the Original Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile, PDF format or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

SECTION 9. Notices. All communications and notices hereunder shall be given as
provided in the Amended Credit Agreement.

SECTION 10. Severability. To the extent permitted by law, any provision of this
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 11. Successors. The provisions of this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted under Section 9.04 of the Amended Credit Agreement.

SECTION 12. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEXEO SOLUTIONS, LLC, as a U.S. Borrower By:   /s/ Ross Crane   Name: Ross Crane
  Title: Executive Vice President,   Chief Financial Officer and Assistant
Treasurer NEXEO SOLUTIONS CANADA CORP., as the Canadian Borrower By:   /s/ Ross
Crane   Name: Ross Crane   Title: Executive Vice President,  
Chief Financial Officer and Assistant Treasurer

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Agent, Collateral Agent, U.S. Issuing
Bank, a U.S. Lender and U.S. Swingline Lender By:   /s/ Robert A. Mahoney  
Name: Robert A. Mahoney   Title: Sr. Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Annex 1 to

Amendment No. 1 to Credit Agreement

GUARANTOR CONSENT AND REAFFIRMATION

October 16, 2012

Reference is made to (i) Amendment No. 1 to Credit Agreement, dated as of the
date hereof, attached as Exhibit A hereto (the “Amendment”), among Nexeo
Solutions, LLC, a Delaware limited liability company (the “Company”), Nexeo
Solutions Canada Corp., a Canadian corporation (the “Canadian Borrower” and
together with the Company, collectively, the “Borrowers”), Bank of America,
N.A., as the Agent, and the Lenders party thereto and (ii) the Credit Agreement,
dated as of March 31, 2011 (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Original Credit Agreement”), among
the Borrowers, Nexeo Solutions Holdings, LLC, a Delaware limited liability
company, Nexeo Solutions Sub Holding Corp., a Delaware corporation, the Agent,
General Electric Capital Corporation, as co-collateral agent, and each lender
from time to time party thereto. Capitalized terms used but not otherwise
defined in this Guarantor Consent and Reaffirmation (this “Consent”) are used
with the meanings attributed thereto in the Amendment.

Each Loan Guarantor hereby consents to the execution, delivery and performance
of the Amendment and agrees that each reference to the Credit Agreement in the
Loan Documents shall, on and after the Amendment Effective Date, be deemed to be
a reference to the Amended Credit Agreement in effect in accordance with the
terms of the Amendment.

Each Loan Guarantor hereby acknowledges and agrees that, after giving effect to
the Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, each Loan Guarantor reaffirms each Lien
granted by it to the Agent for the benefit of the Secured Parties under each of
the Loan Documents to which it is a party, which Liens shall continue in full
force and effect during the term of the Amended Credit Agreement, and shall
continue to secure the Obligations (after giving effect to the Amendment), in
each case, on and subject to the terms and conditions set forth in the Amended
Credit Agreement and the other Loan Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Loan Guarantors to the extent not required by the
express terms of the Loan Documents.

This Consent may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Consent by facsimile, PDF
format or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Consent.

This Consent is a Loan Document and shall be governed by and construed in
accordance with the laws of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEXEO SOLUTIONS HOLDINGS, LLC By:       Name: Ross Crane   Title: Executive Vice
President,   Chief Financial Officer and Assistant Treasurer NEXEO SOLUTIONS SUB
HOLDING CORP. By:       Name: Ross Crane   Title: Executive Vice President,  
Chief Financial Officer and Assistant Treasurer
NEXEO SOLUTIONS FINANCE CORPORATION By:       Name: Ross Crane   Title:
Executive Vice President,   Chief Financial Officer and Assistant Treasurer

[Guarantor Consent and Reaffirmation – Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 1 to Credit Agreement

[See attached]